PER CURIAM
David Douglas ("Appellant") appeals from his conviction, following a jury trial, of one count of assault of a law enforcement officer in the third degree, in violation of Section 565.083, and one count of resisting a lawful stop, in violation of Section 575.150, RSMo. Cum. Supp. 2013. Appellant, a persistent offender, was sentenced to one year for the assault and seven years for resisting arrest to run concurrently for a total of seven years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).